*196ORDER
On 13 May 1944, Gatiso, matai of .the Gatiso family of Fagatogo village, Tutuila, American Samoa, madé application to register certain communal land which he claims belongs to the Gatiso family. Notice of his application to register title to this land was posted 30 May 1944. In response to the notice, Ifopo, matai of the Ifopo family in behalf of himself and the members of his family, objected to the registration of the title to this land by Gatiso and claimed that the land belonged to the Ifopo family.- The case was set for trial before the High Court of American Samoa on 28 March 1945, at which time both Gatiso, matai of the Gatiso family and Ifopo, matai of the Ifopo family were present in court. Upon the call of the case for trial, both claimants announced in open court that they had adjusted and settled their differences in regard to the title and ownership of the land, and each one of the parties requested that he be allowed to withdraw his application to register the title to this land in the name of his' family. The Court encourages litigants to settle and adjust their differences and the requests made by the two parties to this controversy will be granted.
The land in controversy is described as follows:
“Property lies on and alongside of the main water pipeline in Fagatogo Village. Beginning at a concrete pipe support alongside the road to the Hydro Electric Plant S 41 ft W and running thence to corner of school building, thence N 42 ft E to a-large clay rock, thence N 60 ft W to a rock beyond the vavae tree, thence S 70 ft E to a concrete pipe support alongside the road, thence S 80 ft W to point of beginning.”
Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the application of Gatiso, matai of the Gatiso family, Fagatogo village, Tutuila, American Samoa, to register the *197title of the land herein above described in the name of his family as communal land be and the same is hereby dismissed.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be fixed at $25.00, one half of which to be paid by each of the parties to the controversy.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this decree be delivered to the Attorney General of American Samoa.